O’Dwyer, J.
The plaintiff having testified to the existence of the firm of Wm. II. Gedney & Son in 1893 and 1894, and that the firm was composed of William II. Gedney and William A. Gedney, the original defendants in this action, and there being evidence that there were signs of William H. Gedney & Son on the office frequented by William II. Gedney and William A. Gedney, and that William A. Gedney gave orders for the work and that William IT. Gedney and William A. Gedney both oversaw the performance of the work, and both gave orders abont the performance of the work to the plaintiffs and their workmen, presented evidence ■ of the existence of a copartnership, and the dismissal of the complaint. was error.
Judgment and order appealed from reversed and a new trial ordered, with costs to appellant to abide the event.
Fitzsimons, Ch. J., and Schuchman, J., concur.
Judgment and order reversed and new trial ordered, with costs to appellant to. abide event.